Citation Nr: 1204815	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-18-673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 18, 1982, to August 16, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  In addition, if a veteran had active and continuous military service for 90 days or more, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is well established that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination."  38 U.S.C.A. § 1111 (West 2002).  When no preexisting condition is noted upon entry into service, the veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Id.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  

In the instant case, the Veteran seeks service connection for hypertension, which he asserts was either incurred or aggravated during service.  In this regard, the Board notes that during his October 2011 hearing, the Veteran's representative indicated that the Veteran conceded that he had hypertension prior to service.  The Veteran himself, however, stated that he had not been treated for high blood pressure prior to service.  In his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he had no problems with high blood pressure when he entered active duty.  The claims folder does, however, contain a private record, seemingly dated in 1981, wherein the Veteran's blood pressure was recorded to be 150/70.

A review of the Veteran's service treatment records (STRS) note that blood pressure readings taken in connection with a May 1982 entrance examination recorded the Veteran's blood pressure to be 190/70, 196/64, and 150/80.  His STRs also show treatment related to high blood pressure and a diagnosis of hypertension.  Notably, a July 1982 Physical Profile Board assigned to the Veteran a temporary profile of "3" for his physical capacity.  Hypertension was noted and it was indicated that the Veteran was to undergo no further training and to await "EPTS [(existed prior to service)] Board action."  The Veteran's STRs contain no further records, save for an August 16, 1982, statement of medical condition wherein it was noted that the Veteran's last examination had taken place in May 1982 and that he had been diagnosed as having high blood pressure since that time.  Specifically, his STRs do not contain a EPTS Board report.  The Veteran's DD Form 214 indicates that the Veteran was separated from service because he "did not meet procurement medical fitness standards."  The Separation Code of "JFT" reflects that the Veteran was unqualified for active duty.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim." 38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

In October 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for hypertension.  In its examination request, the agency of original jurisdiction (AOJ) instructed only that the VA examiner was to "evaluate hypertension."  The examiner noted that in 1982, the Veteran's blood pressure was recorded as 190/70.  It was indicated that the Veteran is currently treated by a private physician.  The examiner diagnosed the Veteran as having hypertension.  No opinion regarding the onset or etiology of the Veteran's hypertension was given.

Although the VA examiner was not specifically requested to provide a nexus opinion, the Board finds that his examination report is inadequate for evaluation purposes because it lacks information necessary to make a decision on the Veteran's claim.  See Barr, supra.  Accordingly, the Board finds that a remand is necessary for the Veteran to be scheduled for a VA examination that addresses the nature and etiology of his current hypertension.  Specifically, the examiner should provide an opinion as to whether the Veteran's hypertension clearly and unmistakably pre-existed service and, if so, whether it can be concluded with clear and unmistakable certainty that the pre-existing hypertension did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  If the examiner finds that the Veteran's hypertension did not exist prior to service, the examiner should opine as to the likelihood that the Veteran's currently diagnosed hypertension began during his military service or is related to an event of such service.



Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the private physician from whom it was noted during the October 2007 VA examination that he receives treatment from.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given opportunity to provide the records.

2.  Thereafter, schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).) 

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the onset and progression of his hypertension, and provide answers to the following:

1) whether the Veteran's hypertension pre-existed the Veteran's service.  If yes, the examiner must cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show hypertension pre-existed service.

2) if the examiner finds that hypertension pre-existed service, the examiner should determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing hypertension did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.

3) if the examiner determines that the Veteran's hypertension did not exist prior to service, the examiner is requested to state whether it is at least as likely as not that the Veteran's current hypertension began during the Veteran's military service or is related to an event of such service.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  As part of that opinion, the examiner must specifically identify the medical reasons to accept or reject the Veteran's statements regarding aggravation of hypertension in service.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


